Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed dishwashing appliance, comprising: a cabinet; a tub in the cabinet, the tub defining a wash chamber for receipt of articles for washing; a door rotatably mounted to the cabinet; and a control console positioned on the door, the control console comprising a console cover on an exterior surface of the door, a console bracket mounted within an interior of the door and proximate the console cover, and a circuit board attached to an interior surface of the console cover with a double-sided adhesive film, wherein the double-sided adhesive film sealingly engages the console cover and the console bracket.
The prior art (i.e. US 2011/0181516) teaches a dishwasher having a cabinet, tub, wash chamber, door and control console, wherein the console has a bracket 114, a circuit board 200, and a cover/interface 136, and also teaches the use of an adhesive film ([0019]). However, the claimed arrangement describes that shown in Fig. 3 where the circuit board is attached to the double-sided adhesive, while sealingly engaging the console cover 200 and bracket 204 (to create a chamber in which circuit board 212 is). It does not appear to be taught or made obvious to use adhesive as a wall of the bracket, while holding the circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711